

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.3
 
SECURITIES PURCHASE AGREEMENT
 

 


nFinanSe Inc.
3923 Coconut Palm Drive, Suite 107
Tampa, Florida  33619
 
Ladies & Gentlemen:
 
     The undersigned, __________________________(the “Investor”), hereby
confirms its agreement with you as follows:
 
I.           This Securities Purchase Agreement (the “Securities Purchase
Agreement” and, together with Annex I hereto, this “Agreement”) is made as of
___________   ___, 2010 between nFinanSe Inc., a Nevada corporation (the
“Company”), and the Investor.
 


II.           The Company has authorized the sale and issuance (the “Offering”)
of up to (i) 3,333,334 shares (the “Preferred Shares”) of Series E Convertible
Preferred Stock of the Company, $0.001 par value per share (the rights and
preferences of which are as provided in that certain Certificate of
Designations, Rights and Preferences attached hereto as Exhibit A (the
“Certificate”)) (the “Preferred Stock”).


 
III.           The Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(b) neither it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company and (c) it has no direct or indirect affiliation or association with any
NASD member as of the date hereof.  Exceptions:
 
_____________________________________________________________________________________________________________________________________________________________________________.
(If no exceptions, write “none.”  If left blank, response will be deemed to be
“none.”)
 
 
IV.           Pursuant to the Terms and Conditions for Purchase of the
Securities attached hereto as Annex I and incorporated herein by reference as if
fully set forth herein (the “Terms and Conditions”), the Company and the
Investor agree that the Investor will purchase from the Company and the Company
will issue and sell to the Investor:
 
·  
___________ Preferred Shares, for a purchase price of $1.50 per share.

 
 
 
 

 

--------------------------------------------------------------------------------





Unless otherwise requested by the Investor, certificates representing the
Preferred Shares purchased by the Investor will be registered in the Investor’s
name and address as set forth below.  The Preferred Shares are sometimes
referred to  herein as the “Securities.”
 
The Investor hereby confirms, by signing in the space provided below, that the
foregoing correctly sets forth the agreement between the Investor and the
Company with respect to the purchase of the Securities in the Offering.


 
AGREED AND ACCEPTED:

 
NFINANSE INC
   
Investor:
_____________________________                  _____________________________   
     
By:
Raymond P. Springer
 
By:
_____________________________  
Title:
Executive Vice President
             
Print Name:
_____________________________                    
Title:
_____________________________                    
Address:
_____________________________                    
Tax I.D. No:
_____________________________                    
Contact Name:
_____________________________                    
Telephone:
_____________________________                     
Fax:
_____________________________                    
Email:*
_____________________________                     
Name in which shares should be registered (if different):
        ____________ _____________________________               

 
 
 
 
 
 
 
-2-

--------------------------------------------------------------------------------


 
ANNEX I
 
TERMS AND CONDITIONS FOR PURCHASE/EXCHANGE OF THE SECURITIES
 
1.  Authorization and Sale of the Securities.  Subject to these Terms and
Conditions, the Company has authorized the sale of up to 3,333,334 Preferred
Shares.  The Company reserves the right to increase or decrease this number.
 
2.  Agreement to Sell and Purchase the Securities; Subscription Date.
 
2.1  At the Closing (as defined in Section 3), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions hereinafter set forth, the number of Preferred Shares  set forth in
Article IV of the Securities Purchase Agreement to which these Terms and
Conditions are attached at the purchase price set forth thereon.
 
2.2  The Company may enter into the same form of Securities Purchase Agreement,
including these Terms and Conditions, with certain other investors (the “Other
Investors”) and expects to complete sales of the Securities to them.  (The
Investor and the Other Investors are hereinafter sometimes collectively referred
to as the “Investors,” and the Securities Purchase Agreements (including
attached Terms and Conditions) executed by the Other Investors are hereinafter
sometimes collectively referred to as the “Agreements.”)  The Company may accept
executed Agreements from Investors for the purchase of the Securities commencing
upon the date on which the Company provides the Investors with the proposed
purchase price and concluding upon the date (the “Subscription Date”) on which
the Company has notified Emerging Growth Equities, Ltd. in their capacity as
placement agent for this transaction (the “Placement Agent”), in writing that it
is no longer accepting additional Agreements from Investors for the purchase of
the Securities.  The Company may not enter into any Agreements after the
Subscription Date.
 
3.  The Closing.
 
3.1  Delivery of the Securities at Closing.  The completion of the purchase and
sale of the Securities (the “Closing”) shall occur on _______  ____, 2010 (the
“Closing Date”), at the offices of the Company’s counsel or at such other place
as may be agreed upon by the Company and the Placement Agent.  On the Closing
Date, the Company shall deliver to the Investor, or a representative of the
Investor the following:
 
(a) this Agreement duly executed by the Company;
 
(b) a legal opinion of Company’s counsel in form and substance acceptable to the
Investor;
 
(c) evidence of the filing of the Certificate with the Secretary of State of
Nevada; and
 
(d) within 5 days of Closing, one or more stock certificates representing the
number of Preferred Shares set forth in Article V of the Securities Purchase
Agreement, each such certificate and document to be registered in the name of
the Investor or, if so indicated on the signature page of the Securities
Purchase Agreement, in the name of a nominee designated by the Investor.
 
3.2  The Closing Conditions.
 
(a) The Company’s obligation to issue the Securities to the Investor shall be
subject to the following conditions, any one or more of which may be waived by
the Company:
 
(i) prior receipt by the Company of a certified or official bank check or wire
transfer of funds in the full amount of the purchase price for the Securities
being purchased hereunder as set forth in Article V of the Securities Purchase
Agreement;
 
 
-3-

--------------------------------------------------------------------------------


(ii) completion of the purchases and sales under the Agreements with the Other
Investors; and
 
(iii) the accuracy of the representations and warranties made by the Investors
and the fulfillment of those undertakings of the Investors to be fulfilled prior
to the Closing.
 
(b) The Investor’s obligation to purchase the Securities shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
 
(i) representations and warranties of the Company set forth herein being true
and correct as of the Closing Date in all material respects;
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 3(a) of this
Agreement;
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and
 
(v) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the SEC or the Company’s principal trading market
(except for any suspension of trading of limited duration agreed to by the
Company, which suspension shall be terminated prior to the Closing), and, at any
time prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on any trading market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Investor, makes it impracticable or inadvisable to
purchase the Securities at the Closing.
 
4.  Representations, Warranties and Covenants of the Company.  The Company
hereby represents and warrants to, and covenants with, the Investor, as follows:
 
4.1  Organization.  Each of the Company and its subsidiaries is duly organized
and validly existing in good standing under the laws of the jurisdiction of its
organization.  Each of the Company and its subsidiaries has full power and
authority to own, operate and occupy its properties and to conduct its business
as presently conducted and as described in the documents filed by the Company
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
since the end of its most recently completed fiscal year through the date hereof
(the “Exchange Act Documents”), including, without limitation, its report on
Form 10-K for fiscal year 2009 and its report on Form 10-Q for the Company’s
most recently completed fiscal quarter and each of the Company and its
subsidiaries is registered or qualified to do business and in good standing in
each jurisdiction in which the nature of the business conducted by it or the
location of the properties owned or leased by it requires such qualification and
where the failure to be so qualified would have a material adverse effect upon
the financial condition, earnings, business or business prospects, properties or
operations of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”), and no proceeding has been instituted in any such
jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification.
 
4.2  Due Authorization and Valid Issuance.  The Company has all requisite power
and authority to execute, deliver and perform its obligations under the
Agreements , and the Agreements  have been duly authorized and validly executed
and delivered by the Company and constitute legal, valid and binding agreements
of the Company enforceable against the Company in accordance with their terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  The Preferred Shares being purchased by the
Investor hereunder will, upon issuance and payment therefore pursuant to the
terms hereof, be duly authorized, validly issued, fully paid and
nonassessable.  The Company has reserved from its duly authorized capital stock:
(a) the number of Preferred Shares issuable pursuant to this Agreement, and (b)
the number of shares of Common Stock issuable upon conversion of the Preferred
Stock the (“Conversion Shares”).
 
-4-

--------------------------------------------------------------------------------


4.3  Non-Contravention.  The execution and delivery of the Agreements, the
issuance and sale of the Securities and the Conversion Shares under the
Agreements, the fulfillment of the terms of the Agreements and the consummation
of the transactions contemplated thereby will not (A) conflict with or
constitute a violation of, or default (with the passage of time or otherwise)
under, (i) any material bond, debenture, note or other evidence of indebtedness,
lease, contract, indenture, mortgage, deed of trust, loan agreement, joint
venture or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which they or any of their properties are bound,
(ii) the charter, by-laws or other organizational documents of each of the
Company and its subsidiaries, or (iii) any law, administrative regulation,
ordinance or order of any court or governmental agency, arbitration panel or
authority applicable to the Company and its subsidiaries or their respective
properties, except in the case of clauses (i) and (iii) for any such conflicts,
violations or defaults which are not reasonably likely to have a Material
Adverse Effect or (B) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or any of its subsidiaries or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which any of them is bound or to which any of the material property
or assets of the Company or its subsidiaries is subject except in cases not
reasonably likely to have a Material Adverse Effect.  No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body in the
United States or any other person is required for the execution and delivery of
the Agreements and the valid issuance and sale of the Securities and the
Conversion Shares to be sold pursuant to the Agreements, other than such as have
been made or obtained, and except for any post-closing securities filings or
notifications required to be made under federal or state securities laws.
 
4.4  Capitalization.  The entire authorized capital stock of the Company
consists of (a) 200,000,000 shares of common stock, par value $0.001 per share
(the “Common Stock”), of which 21,244,410 are issued and outstanding, and (b)
25,000,000 shares of preferred stock, of which, (i) 9,330,514 shares were
designated as Series A Convertible Preferred Stock, par value $0.001 (“Series A
Stock”), of which 7,500,484 shares were issued and outstanding as of June 15,
2010, (ii) 1,00,010 shares were designated as Series B Convertible Preferred
Stock, par value $0.001 (“Series B Stock”), of which 1,000,000 shares were
issued and outstanding as of June 15, 2010, (iii) 4,100,000 shares were
designated as Series C Convertible Preferred Stock, par value $0.001 (“Series C
Stock”), of which 4,037,500 shares were issued and outstanding as of June 15,
2010, (iv) 4,666,666 shares were designated as Series D Convertible Preferred
Stock, par value $0.001 (“Series D Stock”)  of which 4,331,818  shares were
issued and outstanding as of June 15, 2010, and (v) pursuant to the Offering,
3,333,334 shares were designated as the Preferred Stock, of which up to
3,333,334 shares will be issued and outstanding as of the Closing.  All shares
of the Company’s issued and outstanding capital stock have been duly authorized,
are validly issued and outstanding, and are fully paid and nonassessable.  There
are no dividends which have accrued or been declared but are unpaid on the
capital stock of the Company.  No person has any right of first refusal,
preemptive right, right of participation or any similar right to participate in
the transactions contemplated by the Agreements.  Except as a result of the
purchase and sale of the Securities pursuant to the Offering, and except for the
Company’s currently outstanding shares of Series A Stock, Series B Stock, Series
C Stock, Series D Stock and employee and director stock options under the
Company’s equity compensation plans and outstanding warrants as disclosed in the
Exchange Act Documents, there are no outstanding options, warrants, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common
Stock.  The issuance and sale of the Securities pursuant to the Agreements will
not obligate the Company to issue shares of Common Stock or other securities to
any person (other than the Investors) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under such securities.
 
4.5  Financial Statements; Accountants.  The consolidated financial statements
of the Company and the related notes contained in the Exchange Act Documents
present fairly in all material respects, in accordance with generally accepted
accounting principles, the financial position of the Company and its
subsidiaries as of the dates indicated, and the results of its operations and
cash flows of the Company and its subsidiaries for the periods therein specified
and are consistent with the books and records of the Company except that the
unaudited interim financial statements were or are subject to normal and
recurring year-end adjustments which are not expected to be material in
amount.  Such financial statements (including the related notes) have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods therein specified, except as may be
included in the notes to such financial statements, or in the case of unaudited
statements, as may be permitted by the United States Securities and Exchange
Commission (the “SEC”) on Form 10-Q, under the Exchange Act and except as
disclosed in the Exchange Act Documents.  The other financial information
contained in the Exchange Act Documents has been prepared on a basis consistent
with the financial statements of the Company and its subsidiaries contained in
the Exchange Act Documents.  To the Company’s knowledge, Baumann, Raymondo &
Co., P.A. are independent accountants as required by the Securities Act of 1933,
as amended (the “Securities Act”), and the rules and regulations promulgated
thereunder.
 
-5-

--------------------------------------------------------------------------------


4.6  Placement Agent; Board of Directors.  Emerging Growth Equities, Ltd. served
as placement agent for the Company’s offering of Series A Stock and, for its
services as placement agent, received a $117,000 fee and a warrant to purchase
320,000 shares of Common Stock, exercisable at $1.10 per share and expiring on
December 27, 2011.  Emerging Growth Equities, Ltd. served as placement agent for
the Company’s offering of Series B Stock and, for its services as placement
agent, received a $634,872 fee and a warrant to purchase 120,928 shares of
Common Stock, exercisable at $3.30 per share and expiring on June 29,
2012.  Collins Stewart LLC and Emerging Growth Equities, Ltd. served as
placement agents for the Company’s offering of Series C Stock and, for its
services as placement agent, shared equally a $535,600 fee and a warrant to
purchase 109,150 shares of Common Stock, exercisable at $2.53 per share and
expiring on June 12, 2013. Emerging Growth Equities, Ltd. served as placement
agent for the Company’s offering of Series D Stock and, for its services as
placement agent, received a $34,400 fee. In connection with the Offering, the
Placement Agent will receive a 5% fee on the aggregate amount paid by Investors
introduced to the Company that are not existing shareholders of the Company.
Robert A. Berlacher, a former member of the Company’s Board of Directors and a
current stockholder of the Company, is a co-founder and director of EGE
Holdings, Ltd., a holding company with ownership interests in investment
banking, money management and venture capital, including a 100% ownership
interest in Emerging Growth Equities, Ltd.  Mr. Berlacher received no
compensation from EGE Holdings, Ltd. or Emerging Growth Equities, Ltd. related
to the transactions discussed in this Section 4.6, including the Offering.
 
4.7  Company not an “Investment Company”.  The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”).  The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act and shall conduct its business in a manner so that it will not
become subject to the Investment Company Act.
 
4.8  Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Securities to be sold to the Investor hereunder will
be, or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.
 
4.9  Private Offering.  Assuming (a) the correctness of the representations and
warranties of the Investors set forth in Section 5 hereof, (b) the correctness
of the information provided in the Investor Questionnaire submitted by each of
the Investors and (c) that Placement Agent’s activities are consistent with the
activities permissible under Rule 506 of Regulation D of the Securities Act, the
offer and sale of the Securities hereunder is exempt from registration under the
Securities Act.
 
5.  Representations, Warranties and Covenants of the Investor.
 
5.1  The Investor represents and warrants to, and covenants with, the Company
that (a) the Investor is an “accredited investor” as defined in Regulation D
under the Securities Act and the Investor is also knowledgeable, sophisticated
and experienced in making, and is qualified to make, decisions with respect to
investments in shares presenting an investment decision like that involved in
the purchase of the Securities, including investments in securities issued by
the Company and investments in comparable companies, and has requested,
received, reviewed and considered all information it deemed relevant in making
an informed decision to purchase the Securities; (b) the Investor is acquiring
the number of Preferred Shares  set forth in Article V of the attached
Securities Purchase Agreement in the ordinary course of its business and for its
own account for investment only and with no present intention of distributing
any of the Securities or any arrangement or understanding with any other persons
regarding the distribution of such Securities; (c) the Investor will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Securities except in compliance with the Securities Act,
applicable state securities laws and the respective rules and regulations
promulgated thereunder; (d) the Investor has answered all questions on the
Investor Questionnaire and the answers thereto are true, correct and complete as
of the date hereof and will be true, correct and complete as of the Closing
Date; (e) the Investor will notify the Company immediately of any change in any
of such information until such time as the Investor has sold all of its
Conversion Shares; and (f) the Investor has, in connection with its decision to
purchase the number of Preferred Shares set forth in Article V of the attached
Securities Purchase Agreement, relied only upon the Exchange Act Documents and
the representations and warranties of the Company contained herein.  The
Investor understands that neither the Offering nor the acquisition of the
Securities have been registered under the Securities Act or registered or
qualified under any state securities law in reliance on specific exemptions
therefrom, which exemptions may depend upon, among other things, the bona fide
nature of the Investor’s investment intent as expressed herein and the
information provided in the Investor’s Investor Questionnaire.  Investor has
completed or caused to be completed and delivered to the Company the Investor
Questionnaire, which questionnaire is true, correct and complete in all material
respects.
 
-6-

--------------------------------------------------------------------------------


5.2  The Investor (other than individuals) is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder.  The execution, delivery and performance by the Investor
of the transactions contemplated by this Agreement to be performed by the
Investor have been duly authorized by all necessary corporate or similar action
on the part of the Investor.  This Agreement has been duly executed by the
Investor, and when delivered by the Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Investor, enforceable against it in accordance with its terms, except (i) as
limited by laws of general application relating to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ and
contracting parties’ rights generally, (ii) as limited by rules of law governing
specific performance, injunctive relief, or other equitable remedies, (iii) as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (iv) to the extent the indemnification and contribution provisions contained
in this Annex I to the Securities Purchase Agreement may be limited by
applicable federal or state securities laws or the public policy underlying such
laws.
 
5.3  The Investor is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
5.4  The Investor is (i) acquiring the Securities and (ii) the shares of Common
Stock receivable upon conversion thereof, in each case, for its own account and
not with a view towards, or for resale in connection with, the public sale or
distribution thereof in violation of the Securities Act; provided, however, that
by making the representations herein, the Investor does not agree to hold any of
the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities under an exemption under the Securities Act and
reserves the right to dispose of the Conversion Shares  at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act.  The Investor is acquiring the Securities hereunder in the
ordinary course of its business.
 
5.5  The Investor understands that the Securities are being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of, and the Investor’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Securities.
 
5.6  The Investor and its advisors, if any, have been furnished with all
publicly available materials relating to the business, finances and operations
of the Company and such other publicly available materials relating to the offer
and sale of the Securities as have been requested by the Investor.  The Investor
and its advisors, if any, have been afforded the opportunity to ask questions of
the Company.  Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained herein.  The Investor understands that
its investment in the Securities involves a high degree of risk.
 
5.7  The Investor understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities, nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.
 
6.  Survival of Representations, Warranties and Agreements.  All covenants,
agreements, representations and warranties made by the Company and the Investor
herein shall survive the execution of this Agreement, the delivery to the
Investor of the Securities being purchased and the payment therefor.
 
-7-

--------------------------------------------------------------------------------


7.  Transfer Restrictions.
 
7.1  The Securities may only be disposed of in compliance with state and federal
securities laws.  The Investor will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take pledge of) any of the Securities except in
compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder.  In connection with any
transfer of the Securities other than pursuant to an effective registration
statement, to the Company, to an affiliate of the Investor (who is an accredited
investor and executes a customary representation letter) or in connection with a
pledge as contemplated in Section 7.2 hereof, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act, provided, however, that in the case of a transfer
pursuant to Rule 144, no opinion shall be required if the transferor provides
the Company with a customary seller’s representation and broker’s representation
letter reasonably satisfactory to the Company.  Any such transferee that agrees
in writing to be bound by the terms of this Agreement shall have the rights of
an Investor under this Agreement.  The Company shall reissue certificates
evidencing the Securities upon surrender of certificates evidencing the
Securities being transferred in accordance with this Section 7.1.
 
7.2  The Investors agree to the imprinting, so long as is required by this
Section 7, of a legend on any of the Securities in substantially the following
form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN THIS CERTIFICATE.  THE
SECURITIES REPRESENTED HEREBY MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED
OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN
OPINION OF COUNSEL, REASONABLY ACCEPTABLE TO THE COMPANY, TO THE EFFECT THAT THE
PROPOSED SALE, TRANSFER OR DISPOSITION MAY BE AFFECTED WITHOUT REGISTRATION
UNDER THE ACT.
 
The Company acknowledges and agrees that the Investor may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities, the Conversion
Shares, in accordance with all applicable securities laws, to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and, if required under the terms of such arrangement, the
Investor may transfer pledged or secured Securities to the pledgees or secured
parties; provided that the Investor shall provide the Company with such
documentation as is reasonably requested by the Company to ensure that the
pledge is pursuant to a bona fide margin agreement with a registered
broker-dealer or a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act.
 
7.3  Upon delivery by the Investor to the Company’s transfer agent, with a copy
to the Company, of the Representation Letter substantially in the form attached
hereto as Exhibit B, the certificates evidencing the Conversion Shares shall not
contain any legend (including the legend set forth in Section 7.2 hereof): (a)
while a registration statement covering the resale of such security is effective
under the Securities Act, (b) following any sale of such Conversion Shares
pursuant to Rule 144, (c) if such Conversion Shares are eligible for sale under
Rule 144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Conversion Shares
and without volume or manner-of-sale restrictions or (d) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC). The Company
shall cause its counsel to issue a legal opinion to the Transfer Agent promptly
after the Effective Date if required by the Transfer Agent to effect the removal
of the legend hereunder. If all or any shares of Preferred Stock are converted
at a time when there is an effective registration statement to cover the resale
of the Conversion Shares, or if such Conversion Shares may be sold under Rule
144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Conversion Shares
and without volume or manner-of-sale restrictions or if such legend is not
otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC) then such Conversion Shares shall be issued free of all legends.  The
Company agrees that following the Effective Date or at such time as such legend
is no longer required under this Section 7.3, it will, no later than three
Trading Days (as defined below) following the delivery by a Investor to the
Company or the Transfer Agent of a certificate representing Conversion Shares,
as applicable, issued with a restrictive legend, deliver or cause to be
delivered to such Investor a certificate representing such shares that is free
from all restrictive and other legends.  The Company may not make any notation
on its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 7.  Certificates for
Conversion Shares subject to legend removal hereunder shall be transmitted by
the Transfer Agent to the Investor by crediting the account of the Investor’s
prime broker with the Depository Trust Company System as directed by such
Investor.  “Trading Day” means a day on which the principal trading market is
open for trading.
 
7.4  The Investor agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 7 is
predicated upon the Company’s reliance on, and the Investor’s agreement that,
the Investor will not sell any Securities except pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom.
 
 
-8-

--------------------------------------------------------------------------------


8.  Other Agreements.
 
8.1  Public Information.
 
(a) If the Common Stock is not registered under Section 12(b) or 12(g) of the
Exchange Act on the date hereof, the Company agrees to cause the Common Stock to
be registered under Section 12(g) of the Exchange Act on or before the 90th
calendar day following the date hereof. Until the earliest of the time that no
Investor owns Securities, the Company covenants to maintain the registration of
the Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act.  The Company covenants that it will use
commercially reasonable efforts to timely file the reports required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder (or, if the Company is not required to
file such reports, it will, upon the request of any Investor holding the
Securities purchased hereunder made after the first anniversary of the Closing
Date, make publicly available such information as necessary to permit sales
pursuant to Rule 144(c)(2) under the Securities Act).  The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request, to the extent required from time to time to enable such
Person to sell such Securities without registration under the Securities Act
within the requirements of the exemption provided by Rule 144.
 
(b) At any time during the period commencing from the six (6) month anniversary
of the date hereof and ending at such time that all of the Securities may be
sold without the requirement for the Company to be in compliance with Rule
144(c)(1) and otherwise without restriction or limitation pursuant to Rule 144,
if the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) (a “Public Information Failure”) then,
in addition to such Investor’s other available remedies, the Company shall pay
to a Investor, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Securities,
an amount in cash equal to one percent (1.0%) of the aggregate subscription
amount of such Investor’s Securities on the day of a Public Information Failure
and on every thirtieth (30th) day (pro rated for periods totaling less than
thirty days) thereafter until the earlier of (a) the date such Public
Information Failure is cured and (b) such time that such public information is
no longer required for the Investors to transfer the Conversion Shares pursuant
to Rule 144.  The payments to which an Investor shall be entitled pursuant to
this Section 9.1(b) are referred to herein as “Public Information Failure
Payments.”  Public Information Failure Payments shall be paid on the earlier of
(i) the last day of the calendar month during which such Public Information
Failure Payments are incurred and (ii) the third (3rd) Business Day after the
event or failure giving rise to the Public Information Failure Payments is
cured.  Nothing herein shall limit such Investor’s right to pursue actual
damages for the Public Information Failure, and such Investor shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
 
8.2  Securities Laws Disclosure; Publicity.  The Company shall issue a Current
Report on Form 8-K, disclosing the material terms of the transactions
contemplated hereby, and including the agreements related to the Offering (the
“Transaction Documents”) as exhibits thereto, in accordance with the provisions
of the Exchange Act.  The Company and each Investor shall consult with each
other in issuing any press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Investor shall issue any
such press release nor otherwise make any such public statement with respect to
the transactions contemplated hereby without the prior consent of the Company,
with respect to any press release of any Investor, or without the prior consent
of each Investor, with respect to any press release of the Company, which
consent shall not unreasonably be withheld or delayed, except if such disclosure
is required by law, in which case the disclosing party shall promptly provide
the other party with prior notice of such public statement or communication.
 
9.  Notices.  All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, by facsimile or e-mail (if agreed to by the
Investor), or (B) if delivered from outside the United States, by international
express courier, facsimile or e-mail (if agreed to by the Investor), and shall
be deemed given (i) if delivered by first-class registered or certified mail,
three business days after so mailed, (ii) if delivered by nationally recognized
overnight carrier, one business day after so mailed, (iii) if delivered by
International Federal Express, two business days after so mailed, (iv) if
delivered by facsimile or e-mail, upon electronic confirmation of receipt and
shall be delivered as addressed as follows:
 
(a) if to the Company, to:
 
nFinanSe Inc.
3923 Coconut Palm Drive, Suite 107
Tampa, Florida  33619
Attn: Raymond P. Springer, Chief Financial Officer
 
(b) with a copy to:
 
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA  19103
Attention: Joanne R. Soslow, Esq.
 
(c) if to the Investor, at its mail or e-mail address on the signature page
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.
 
-9-

--------------------------------------------------------------------------------


 
10.  Changes.  This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.
 
11.  Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement and do not affect its interpretation.
 
12.  Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
13.  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Florida, without giving
effect to the principles of conflicts of law.
 
14.  Counterparts.  This Agreement may be executed in two or more counterparts,
including facsimile counterparts, each of which shall constitute an original,
but all of which, when taken together, shall constitute but one instrument, and
shall become effective when one or more counterparts have been signed by each
party hereto and delivered to the other parties.
 
15.  Rule 144.  The Company covenants that it will use commercially reasonable
efforts to timely file the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder (or, if the Company is not required to file such reports, it
will, upon the request of any Investor holding the Securities purchased
hereunder made after the first anniversary of the Closing Date, make publicly
available such information as necessary to permit sales pursuant to Rule 144
under the Securities Act), and it will use commercially reasonable efforts to
take such further action as any such Investor may reasonably request, all to the
extent required from time to time to enable such Investor to sell the Securities
purchased hereunder without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144 under the Securities Act,
as such rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC.
 
16.  Confidential Information.  The Investor represents to the Company that, at
all times during the Company’s offering of the Securities, the Investor has
maintained in confidence all non-public information regarding the Company
received by the Investor from the Company or its agents, including information
about the Offering of the Securities and covenants that it will continue to
maintain in confidence such information until such date that the transactions
contemplated hereunder are publicly disclosed pursuant to this Agreement.
 
17.  Independent Nature of Investors’ Obligations and Rights.  The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance or non-performance of the obligations of any other
Investor under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Investor pursuant
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.
 
 
 
 
 
 
 
 
 
-10-

--------------------------------------------------------------------------------



NFINANSE INC.
 
INVESTOR QUESTIONNAIRE
 
To:           nFinanSe Inc.
3923 Coconut Palm Drive, Suite 107,
Tampa, Florida  33619
 
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale by nFinanSe Inc. (the
“Company”) of Series E Preferred Stock, $0.001 par value per share (the
“Securities”), to certain investors in a private placement (the “Offering”).
 
The Securities are being offered and sold by the Company (i) without
registration under the Securities Act of 1933, as amended (the “Act”) or the
securities laws of certain states, and (ii) in reliance on the exemptions
contained in (A) Section 4(2) of the Act, (B) Regulation D promulgated under the
Act, and (C) on similar exemptions available under applicable state laws.  The
Company must determine that a potential investor meets certain suitability
requirements before offering or selling the Securities to such investor; the
purpose of this Questionnaire is to assure the Company that each investor will
meet the applicable suitability requirements.  The information supplied by you
will be used in determining whether you meet such criteria, and reliance upon
the private offering exemption from registration is based in part on the
information supplied herein.
 
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  Your answers will be kept strictly confidential,
except as required by applicable laws, regulations or any securities exchange
market or markets on which the Company’s securities are traded, listed or
quoted.  However, by executing this Questionnaire you authorize the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Securities
will not result in a violation of the Act or the securities laws of any state
and that you otherwise satisfy the suitability requirements applicable to
purchasers of the Securities.  All potential investors must answer all
applicable questions and complete, date and sign this Questionnaire.  Please
print or type your responses to each item below and attach additional sheets of
paper as necessary.
 
A.           BACKGROUND INFORMATION
 
Name:
____________________________________________________________________________________________
 
Business Address:  
_________________________________________________________________________________                                                                                                                                                              
(Number and Street)

 _________________________________________________________________________________________________
(City)                                                                (State)                                                      (Zip
Code)
 
Telephone
Number:  (___)_____________________________________________________________________________                                                                                                                                                               
 
Fax:  (___)_________________________________________________________________________________________
 
E-mail:  
___________________________________________________________________________________________
 
Residence Address:   
________________________________________________________________________________
(Number and Street)

 _________________________________________________________________________________________________
(City)                                                                (State)                                                      (Zip
Code)
 
Telephone
Number:  (___)_____________________________________________________________________________
 
 
-11-

--------------------------------------------------------------------------------


 
If an individual:
 
Age: ___________          Citizenship: ______________                    Where
registered to
vote:  __________________                                                         
 
If a corporation, partnership, limited liability company, trust or other entity:
 
Type of entity:  ______________________________________
 
State of formation: _____________________             Date of formation:
___________________________________                                                                           
 
Social Security or Taxpayer Identification
No.:                                                                                                                                                                
 
Send all correspondence to (check one):      ____ Residence
Address               ____ Business Address
 
Current ownership of securities of the Company:
 
__________ shares of Series A Convertible Preferred Stock
 
__________ shares of Series B Convertible Preferred Stock
 
__________ shares of Series C Convertible Preferred Stock
 
__________ shares of Series D Convertible Preferred Stock
 
__________ shares of Common Stock
 
Warrants to purchase _________ shares of Common Stock
 
Options to purchase __________ shares of Common Stock
 
B.           STATUS AS ACCREDITED INVESTOR
 
The undersigned is an “accredited investor” as such term is defined in
Regulation D promulgated under the Act, and at the time of the sale of the
Securities the undersigned falls within one or more of the following categories
(Please initial one or more, as applicable):1
 
____  (1)                       a bank as defined in Section 3(a)(2) of the Act,
or a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Act, whether acting in its individual or fiduciary capacity; a
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934; an insurance company as defined in Section 2(13) of the Act; an
investment company registered under the Investment Corporation Act of 1940 or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Corporation licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; a plan established and maintained by a state, its political
subdivisions or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; or an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with the investment decisions made
solely by persons that are accredited investors;
 

--------------------------------------------------------------------------------

 
1 As used in this Questionnaire, the term “net worth” means the excess of total
assets over total liabilities.  In computing net worth for the purposes of
subsection (4) herein, the principal residence of the investor must be valued
(i) at cost, including the cost of improvements, or (ii) at a recently appraised
value by an institutional lender making a secured loan, net of encumbrances.  In
determining income, the investor should add to the investor’s adjusted gross
income any amounts attributable to tax exempt income received, losses claimed as
a limited partner in any limited partnership, deductions claimed for depiction,
contributions to an IRA or KEOGH retirement plan, alimony payments and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.
 
-12-

--------------------------------------------------------------------------------


____  (2)                       a private business development company as
defined in Section 202(a)(22) of the Investment Adviser Act of 1940;
 
____  (3)                       an organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended; a corporation; or a
Massachusetts or similar business trust or a partnership not formed for the
specific purpose of acquiring the Securities offered and having total assets in
excess of $5,000,000;
 
____  (4)                       a natural person whose individual net worth, or
joint net worth with that person’s spouse, at the time of such person’s purchase
of the Securities exceeds $1,000,000;
 
____  (5)                       a natural person who had an individual income in
excess of $200,000 in each of the two most recent years, or joint income with
that person’s spouse in excess of $300,000 in each of those years, and has a
reasonable expectation of reaching the same income level in the current year;
 
____  (6)                       a trust, with total assets in excess of
$5,000,000 not formed for the specific purpose of acquiring the Securities
offered and whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of Regulation D; or
 
____  (7)                       an entity in which all of the equity owners are
accredited investors (as defined above).
 
C.           REPRESENTATIONS AND WARRANTIES
 
The undersigned hereby represents and warrants to the Company as follows:
 
1. Any purchase of the Securities is made solely for the account of the
undersigned and is not for the account of any other person or with a view to any
resale, fractionalization, division or distribution thereof.
 
2. The information contained herein is complete and accurate and may be relied
upon by the Company; the undersigned shall immediately notify the Company of any
material changes to such information occurring prior to the closing of the
Securities Purchase Agreement to which this Questionnaire is attached (the
“Securities Purchase Agreement”), if any, or any other information relating to
the purchase of the Securities by the undersigned or any co-purchaser.
 
3. There are no suits, pending litigation or claims against the undersigned that
could materially affect the net worth of the undersigned as reported in this
Questionnaire.
 
4. The undersigned acknowledges that there may occasionally be times when the
Company determines that it must suspend the use of the prospectus forming a part
of a registration statement applicable to the Securities, if any.  The
undersigned is aware that, in such an event, the Securities shall not be subject
to ready liquidation and that the Securities purchased by the undersigned would
have to be held by the undersigned during such suspension.
 
5. The overall commitment of the undersigned to investments which are not
readily marketable is not excessive in view of the undersigned’s net worth and
financial circumstances, and any purchase of the Securities shall not cause such
commitment to become excessive.
 
6. The undersigned is able to bear the economic risk of an investment in the
Securities.
 
7. The undersigned has carefully considered the potential risks relating to the
Company and a purchase of the Securities, including, among others, each of the
risks identified under the caption “Risk Factors” in the Exchange Act Documents
(as such term is defined in the Securities Purchase Agreement).  The undersigned
fully understands that the Securities are a speculative investment which
involves a high degree of risk of loss of the undersigned’s entire investment.



-13-

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the undersigned has executed this Investor Questionnaire
this ____ day of ________, 2010, and declares under oath that it is truthful and
correct.
 
 
 
 
 
                   _______________________________________________
                   Print Name
 
 
                   By: ____________________________________________
                 Signature
 
 
                   Title: ___________________________________________
                 (Required for any purchaser that is a corporation, partnership,
trust or other entity)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-14-

--------------------------------------------------------------------------------



Exhibit A
 
The Certificate
 
See attached.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-15-

--------------------------------------------------------------------------------



Exhibit B
 
REPRESENTATION LETTER
 
 

 
[Transfer Agent Name]
[Transfer Agent Address]
[Transfer Agent Address]




 
RE:
Securities of nFinanSe Inc. (the “Company”)



Dear Sir/Madam:


The undersigned hereby certifies that at the time of the sale of its securities
in the Company, it will either (i) sell the securities pursuant to the Company’s
Prospectus dated _____________ (the “Prospectus”) in a manner described under
the caption “Plan of Distribution” in the Prospectus in compliance with all
securities laws applicable to the undersigned, including, without limitation,
the prospectus delivery requirements of the Securities Act of 1933, as amended;
or (ii) sell the securities in compliance with Rule 144 of the Securities Act of
1933, as amended.

 
Selling Shareholder (the beneficial owner):_____________________________________


Record Holder (e.g., if held in name of
nominee):_________________________________


Restricted Stock Certificate No.(s):___________________________________________

 
Number of Shares:_______________________________________________________




Very truly yours,
 


Dated:_____________________                                                                  
By:__________________________


Print Name:___________________


Title:_________________________






 


-16-

--------------------------------------------------------------------------------





ADDENDUM
TO
SECURITIES PURCHASE AGREEMENT
 


This Addendum to Securities Purchase Agreement (this “Addendum”), is made and
entered into as of the 3rd day of July, 2010 by and between _______________ (the
“Investor”) and nFinanSe Inc., a Nevada corporation (the “Company”). All terms
used but not defined herein shall have the meanings ascribed to them in the
Purchase Agreement (as defined below).


WITNESSETH:


WHEREAS, Investor and the Company are parties to that certain Securities
Purchase Agreement, dated as of the 3rd day of July 2010 (the “Purchase
Agreement”), pursuant to which the Company agreed to sell _________ shares (the
“Series E Preferred Shares”) of Series E Convertible Preferred Stock of the
Company, $0.001 par value per share (the “Series E Preferred Stock”), to the
Investor.


WHEREAS, Investor and the Company desire to amend the Purchase Agreement.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained
and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree for themselves, their successors, legal
representatives and assignees, as follows:


    1.  Temporary Issuance of Series D Preferred Stock.  Investor hereby agrees
to the issuance by the Company of ________ shares of Series D Convertible
Preferred Stock of the Company, $0.001 par value per share (the “Series D
Preferred Stock”), in lieu of the Series E Preferred Shares.


   2.  Exchange of Preferred Shares.  Investor and the Company hereby agree and
covenant that the Series D Preferred Stock shall be exchanged for the Series E
Preferred Shares as soon as practical following the filing by the Company of
that certain Certificate of Designations, Rights and Preferences of Series E
Convertible Preferred Stock.


All other terms and conditions of the Purchase Agreement not inconsistent
herewith shall remain in full force and effect.








[Signatures follow.]
 
 
 
 
 
 
 
 
 
 
-17-

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first written above.
 


NFINANSE INC.
 

 
By:_________________________________
Name:
Title:
 

 


INVESTOR:
 

 
_________________________________
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
-18-

--------------------------------------------------------------------------------


